Citation Nr: 0914670	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The record is negative for a current diagnosis of 
malaria.

2.  A seizure disorder is not shown by the medical evidence 
of record to be due to military service or to a service-
connected disorder.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  A seizure disorder was not incurred in or aggravated by 
military service, nor is it proximately due to or the result 
of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection 
for malaria and a seizure disorder, to include as secondary 
to a service-connected disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 


C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  During the 
pendency of the Veteran's appeal, November 2004, March 2006 
and June 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  While the 
Veteran was not provided with adequate notice prior to the 
initial adjudication of his claims in March 2005, providing 
him with that notice in the above letters, followed by a 
readjudication of the claims in the June 2006 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice prior to an initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

All identified and available service treatment records and VA 
treatment records have been obtained, including the Veteran's 
records from the Ann Arbor VA Medical Center.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  While references to private 
treatment records from Ingham County Medical Care were made 
in the Veteran's October 2004 claim for service connection, 
as well as in the February 2005 VA examination report, these 
records do not appear in the claims file.  A careful review 
of the record indicates that the Veteran was sent a VA Form 
21-4142, Authorization and Consent to Release Information 
(Authorization).  The claims file does not include a signed 
Authorization.  "The duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

While the Veteran in October 2004 notified the RO that he had 
applied for Social Security Administration (SSA) disability 
benefits, nothing in the record including the November 2004 
and March 2005 inquiries from the RO to the SSA indicates 
that the claimant ever actually followed through with his 
intent to file a claim or, if he did, he was granted SSA 
disability benefits.  Therefore, a remand to request these 
records is not required.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (stating that the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim...[and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

The Claim for Service Connection for Malaria

The Veteran's service treatment records reveal that he was 
hospitalized in May 1967 with complaints of chills, fever, 
and diarrhea that he had been experiencing for one and a half 
days.  The VA doctor noted a temperature of 102 degrees 
Fahrenheit, a mild pharyngeal infection, and a few scattered 
bronchii.  A malaria smear was ordered among other tests.  
The diagnosis was gastroenteritis.  The Veteran was 
discharged to duty two days after entering the hospital.  
Malaria was not noted during the August 1968 separation 
examination.

There is no current diagnosis of malaria.  VA treatment 
records dated from March 2004 to January 2005 as well as the 
February 2005 VA examiner reported that the Veteran had been 
treated for malaria/malarial fever in Vietnam.  Nevertheless, 
the Veteran's service treatment records are negative for a 
diagnosis of malaria.  A medical professional's diagnosis, 
based on lay statements, is not probative if those lay 
statements are inconsistent with the Veteran's prior medical 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(finding that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  Thus, 
these reports of malaria/malarial fever in Vietnam are not 
probative for VA purposes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed.  Cir. 
1998).  Since there is no current diagnosis of malaria, the 
benefit of the doubt doctrine is not applicable, and 
therefore, service connection for this disorder must be 
denied.    

The Claim for Service Connection for a Seizure Disorder

The Veteran's service treatment records including his March 
1968 separation examination are negative for any complaints, 
diagnoses, or treatments for a seizure disorder.  

Post-service, VA treatment records starting in March 2004 
indicate a diagnosis of a seizure disorder.  VA treatment 
records starting in March 2004 noted that the Veteran 
presented with a chief complaint of seizure in March 2004.  
VA treatment records indicated a history of generalized 
tonic-clonic seizure disorder beginning in 1997.  VA 
treatment records also noted that the Veteran never had 
febrile convulsions, but had "convulsion[s] with malaria in 
Vietnam when [his temperature was 107 degrees Fahrenheit]."  
In December 2004, VA treatment records noted that the 
Veteran's generalized tonic-clonic seizure disorder was first 
diagnosed in 1997 and that a July 2004 electroencephalogram 
test showed continued generalized seizure disorder.  A 
December 2004 VA treatment record included the opinion that 
the Veteran's seizure disorder was "possibly [due to] 
malarial fevers in Vietnam, [but was] most likely due to 
epilepsy disorder."  

The Veteran was afforded a VA examination in February 2005.  
The VA examiner indicated that the claims file and medical 
records were available and reviewed.  The VA examiner 
reported that the onset of the Veteran's seizure disorder was 
in 1970, at which time the Veteran had had four seizures in 
relationship to elevated temperature.  The VA examiner 
further noted that the Veteran had been hospitalized for 
seizures in the 1980s and in the 1990s, and that "[t]hese 
were different tha[n] the seizures he had in the 1970s."  

The VA examiner reported epilepsy disorder as the diagnosis 
or etiology of the Veteran's current seizure disorder.  The 
VA examiner opined, "[t]he Veteran's current seizure 
disorder is not likely related to or caused by his active 
duty service."  The rationale for the opinion, as well as 
the pertinent evidence, were reported as, "[s]eizure 
activity due to epilepsy disorder per consult to Ann Arbor."  

The competent medical evidence of record does not support a 
finding for service connection for a seizure disorder.  The 
Veteran has a current diagnosis of seizure disorder.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating 
that "[i]n the absence of proof of a present disability 
there can be no valid claim").  However, the Veteran's 
service treatment records are negative for any complaints, 
diagnoses, or treatment for a seizure disorder.  See Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  

Moreover, the length of time between the Veteran's separation 
from active duty in 1968 and the first medical evidence of a 
seizure disorder over thirty years later in 2004 is 
persuasive evidence against continuity of symptomatology.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Although the 
Veteran claimed he had seizures in the 1970's and 1980's and 
was first diagnosed for a seizure disorder in 1997, he failed 
to provide this evidence, or a release of this evidence, 
despite VA's requests.

Additionally, there is no competent medical evidence in the 
record of a causal association or link between the Veteran's 
seizure disorder and his military service.  


See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(holding that establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
In fact, included in the record are two nexus opinions that 
indicate a lack of causal association or link between the 
Veteran's seizure disorder and his military service.  
Specifically, the December 2004 VA doctor opined that the 
Veteran's seizure disorder was "most likely due to epilepsy 
disorder," and the February 2005 VA examiner opined that 
"[t]he [claimant]'s current seizure disorder is not likely 
related to or caused by his active duty service."  

The Veteran claims his seizure disorder is due to malaria he 
contracted in-service.  The Veteran reported that he was in 
the hospital for one week after he passed out in the field 
from fever, and that he had fevers for two to three weeks 
before he hospitalized.  A careful review of the Veteran's 
service treatment records show that he was hospitalized for 
two days while in service after complaining of chills, fever, 
and diarrhea for one and a half days, and that service 
treatment records were negative for a diagnosis of malaria.  
Moreover, the Board does not find the Veteran's nexus 
assertion competent evidence because as a lay person, he does 
not have the required medical expertise to give such an 
opinion.  Evans v. West, 12 Vet. App. 22 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  

The medical evidence of record includes VA treatment records 
that indicate that the Veteran had malaria and seizures while 
in the military.  VA treatment records in 2004 reported that 
the Veteran had "convulsion[s] with malaria in Vietnam when 
[his temperature was 107 degrees Fahrenheit]."  An 
additional VA treatment record in 2004 included the opinion 
that the Veteran's seizure disorder was "possibly [due to] 
malarial fevers in Vietnam, [but was] most likely due to 
epilepsy disorder."  Nevertheless, these statements are not 
competent medical evidence.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 
348 (1998) (finding that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.).  Although the examiners 
reported a history of seizures dating to military service, 
this is simply 


the Veteran's recitation of his history, and does not 
establish in any way a relationship between service and any 
current seizure disorder.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  Such evidence cannot enjoy 
the presumption of truthfulness, because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration."). 

The Veteran further claims that he was informed by a VA 
neurologist that his seizure disorder was probably caused by 
a high fever in-service.  This claim by the Veteran is not 
competent medical evidence to establish that his current 
disorder is related to his military service.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute medical evidence).  Moreover, a 
careful review of the Veteran's VA treatment records fails to 
disclose any VA healthcare professional attributing the 
claimant's current seizure disorder to a high fever in 
service.  

The Veteran additionally claims that his seizure disorder is 
secondary to malaria.  However, malaria is not a service-
connected disorder.  Therefore, the Board finds that service 
connection for a seizure disorder secondary to malaria must 
be denied.  38 C.F.R. § 3.310(a).

Because the competent medical evidence of record does not 
relate a seizure disorder to military service or to a 
service-connected disability, the preponderance of the 


evidence is against this claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim for service 
connection for a seizure disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for malaria is denied. 

Service connection for a seizure disorder, to include as 
secondary to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


